OWNERSHIP INTERESTS
PLEDGE AND SECURITY AGREEMENT



1.   Grant of Pledge and Security Agreement. GRUBB & ELLIS HEALTHCARE REIT II
HOLDINGS, LP, a Delaware limited partnership, having an address at c/o Grubb &
Ellis Equity Advisors, LLC, 1551 North Tustin Avenue, Suite 300, Santa Ana,
California 92705 (the “Pledgor”) does hereby pledge, assign, transfer and
deliver to BANK OF AMERICA, N.A., a national banking association, having an
address 135 South LaSalle Street, Chicago, Illinois 60603 (the “Administrative
Agent”), as the Administrative Agent on behalf of itself and certain other
lenders (the “Lenders”) who may become parties to the Credit Agreement (as
defined herein) and does hereby grant to the Administrative Agent, on behalf of
the Lenders, a continuing security interest in the Collateral, as herein
defined, to secure the Obligations.



2.   Credit Agreement and Defined Terms. This Ownership Interests Pledge and
Security Agreement (this “Agreement”) is delivered pursuant to the terms of that
certain Credit Agreement (the “Credit Agreement”) of even date by and among the
Pledgor, the BBP Borrowers, the Administrative Agent and the Lenders.
Capitalized terms used herein which are not otherwise specifically defined shall
have the same meaning herein as in the Credit Agreement.



3.   Collateral. The term “Collateral” shall mean and include:

The entire membership interests of the Pledgor in those certain limited
liability companies set forth on Exhibit A, attached hereto and made a part
hereof (referred to herein collectively and individually as the “BBP Borrowers”)
and all substitutions, additions, interest, dividends and other distributions
(including, without limitation, stock splits) arising out of or in respect
thereof, all books, records and papers and general intangibles relating thereto,
and all products and proceeds, both cash and non-cash, arising out of or in
respect of any of the foregoing.



4.   Obligations. The term “Obligations” shall mean all obligations of the
Pledgor and the BBP Borrowers to the Administrative Agent and/or the Lenders,
whether now existing or hereafter arising, direct or indirect, absolute or
contingent, under any one or more of: (a) the Loan; (b) the Credit Agreement,
(c) Loan Documents; and (d) each of the same as hereafter modified, amended,
extended or replaced.



5.   Warranties and Representations. The Pledgor warrants and represents to, and
agrees with, the Administrative Agent that:



  a.   The Pledgor is and shall be the owner of the Collateral free and clear of
all pledges, liens, security interests and other encumbrances of every nature
whatsoever, except in favor of the Administrative Agent;



  b.   The Pledgor has the full right, power and authority to pledge the
Collateral and to grant the security interest in the Collateral as herein
provided;



  c.   There are no restrictions on the transfer of the Collateral to the
Administrative Agent hereunder, or with respect to any subsequent transfer
thereof or realization thereupon by the Administrative Agent;



  d.   Pledgor is a duly organized and validly existing limited partnership in
good standing under the laws of the State of Delaware pursuant to certain
Limited Partnership Agreement dated as of January 9, 2009 (the “Partnership
Agreement”), and has all requisite power and authority to own its properties and
conduct its business in all applicable jurisdictions;



  e.   The BBP Borrowers are duly organized and validly existing limited
liability companies in good standing under the laws of the State of Delaware
pursuant to that certain Limited Liability Company Agreement of G&E HC REIT II
Lacombe MOB, LLC effective as of January 12, 2010 and that certain Limited
Liability Company Agreement of G&E HC REIT II Parkway Medical Center, LLC
effective as of January 22, 2010 (collectively referred to herein as the
“Organizational Documents”), and have all requisite power and authority to own
their properties and conduct their business in all applicable jurisdictions;



  f.   The Pledgor is the one hundred percent (100%) owner of the membership
interests in the BBP Borrowers as more particularly set forth in Exhibit A,
annexed hereto;



  g.   True and complete copies of the Organizational Documents of the BBP
Borrowers have been delivered by the Pledgor to the Administrative Agent, and
the same have not been further amended or modified in any respect whatsoever;



  h.   The execution, delivery and performance of this Agreement by the Pledgor
does not and shall not result in the violation of any mortgage, indenture,
material contract, instrument, agreement, judgment, decree, order, statute, rule
or regulation to which the Pledgor is subject, or by which it or any of its
property is bound;



  i.   This Agreement constitutes the legal, valid and binding obligation of the
Pledgor in accordance with the terms hereof and has been duly authorized,
executed and delivered;



  j.   There is no material litigation or administrative proceeding now pending,
or to the best of its knowledge threatened in writing, against the Pledgor or
any of the BBP Borrowers which if adversely decided could materially impair the
ability of the Pledgor to pay or perform the Pledgor’s obligations hereunder or
under any other Loan Document.



6.   Pledgor’s Agreements. The Pledgor agrees so long as the Obligations remain
outstanding that:



  a.   The Pledgor shall execute all such instruments, documents and papers, and
will do all such acts as the Administrative Agent may reasonably request from
time to time to carry into effect the provisions and intent of this Agreement
including, without limitation, the execution of stop-transfer orders, stock
powers, notifications to obligors on the Collateral, the providing of
notification in connection with book-entry securities or general intangibles,
and the providing of instructions to the issuers of uncertificated securities,
and will do all such other acts as the Administrative Agent may request with
respect to the perfection and protection of the pledge and security interest
granted herein and the assignment effected hereby;



  b.   The Pledgor shall keep the Collateral free and clear of all liens,
encumbrances, attachments, security interest pledges and charges except in favor
of the Administrative Agent, on behalf of the Lenders;



  c.   The Pledgor shall not transfer the Collateral or any interest therein to
any other person, firm, corporation or entity;



  d.   Upon the occurrence and during the continuance of an Event of Default,
the Pledgor shall deliver to the Administrative Agent, if and when received by
the Pledgor, any item representing or constituting any of the Collateral
including, without limitation, all cash dividends and distributions, except as
otherwise provided for in the Credit Agreement. If under any circumstance
whatsoever any of such proceeds should be paid to or come into the hands of the
Pledgor, the Pledgor shall hold the same in trust for immediate delivery to the
Administrative Agent to be held as additional Collateral. The Administrative
Agent shall apply all distributions so delivered or as may be received by the
Administrative Agent towards the satisfaction of the Obligations;



  e.   The Pledgor shall, upon the reasonable request from the Administrative
Agent, from time to time, cause the issuer of any securities comprising any of
the Collateral which may be, but has not been, certificated, to issue
certificates with respect thereto in the name of the Pledgor or, if so requested
by the Administrative Agent, in the name of the Administrative Agent, on behalf
of the Lenders, as secured party;



  f.   Except as otherwise provided for in the Credit Agreement, the Pledgor
shall not exercise any right with respect to the Collateral which would dilute
or adversely affect the Administrative Agent’s rights in the Collateral;



  g.   The Pledgor shall not, without the prior written consent of the
Administrative Agent in each instance, vote the Collateral in favor of or
consent to any resolution or action which does or might:



  i.   impose any restrictions upon the sale, transfer or disposition of the
Collateral other than restrictions, if any, the application of which is waived
to the full satisfaction of the Administrative Agent as to the Collateral; or



  ii.   result in the issuance of any additional membership interest in the BBP
Borrowers, or of any class of security, which issuance might adversely affect
the value of the Collateral; or



  iii.   vest additional powers, privileges, preferences or priorities to any
other class of interest in the BBP Borrowers to the detriment of the value of or
rights accruing to the Collateral; or



  iv.   except in favor of the Administrative Agent in connection with the Loan,
permit the BBP Borrowers to sell, transfer, assign, pledge, mortgage, or
otherwise encumber any property owned by the BBP Borrowers, or to incur any new
indebtedness, unless the Administrative Agent has given its prior written
consent or except as otherwise permitted in the Credit Agreement;



  h.   The Pledgor shall not enter into or consent to any amendment or
modification of or with respect to any of the Organizational Documents of any
BBP Borrower without the Administrative Agent’s prior written consent in each
instance;



  i.   Insofar as the same may be material or significant to the Administrative
Agent’s interests, the Pledgor shall perform all of its obligations as a
[partner / member] of the BBP Borrowers;



  j.   The Pledgor shall not itself or on behalf of the BBP Borrowers take any
action or refrain from taking any action which would cause or result in a
violation of any provisions of the Loan Documents;



  k.   The Pledgor shall not undertake any action that would be in contravention
of or inconsistent with the terms and conditions set forth in this Agreement;



  l.   The Pledgor shall not suffer or permit any lien or encumbrance to exist
on or with respect to the Collateral except in favor of the Administrative
Agent, on behalf of the Lenders.



7.   Events of Default. Upon the occurrence of any one or more of the following
events (collectively, “Events of Default”) any and all of the Obligations of
Pledgor and BBP Borrowers to Administrative Agent shall become immediately due
and payable at the option of Administrative Agent, without further notice or
demand: (i) the occurrence of an Event of Default as defined in the Credit
Agreement; or (ii) the failure of Pledgor to pay and perform all of Pledgor’s
obligations to Administrative Agent hereunder unless such failure is cured or
remedied within the applicable grace period, if any, set forth or referred to in
the Credit Agreement.

While any Event of Default exists, the Administrative Agent may exercise any one
or more of the Administrative Agent’s rights and remedies as hereinafter set
forth or as set forth and provided for in each of the other Loan Documents.



8.   After Event of Default.



  a.   While any Event of Default exists (unless the Administrative Agent has
waived such Event of Default by written instrument signed by a duly authorized
officer of the Administrative Agent), the Administrative Agent shall have all of
the rights and remedies of a secured party upon default under the Uniform
Commercial Code as adopted in the State of Illinois, in addition to which the
Administrative Agent may sell or otherwise dispose of the Collateral and/or
enforce and collect the Collateral (including, without limitation, the
liquidation of debt instruments or securities and the exercise of conversion
rights with respect to convertible securities, whether or not such instruments
or securities have matured, and whether or not any penalties or other charges
are imposed on account of such action) for application towards (but not
necessarily in complete satisfaction of) the Obligations. The Pledgor shall
remain liable hereunder to the Administrative Agent and the Lenders for any
deficiency remaining following such application.



  b.   Unless the Collateral is perishable, threatens to decline speedily in
value, or is of a type customarily sold on a recognized market (in which event
the Administrative Agent shall give the Pledgor such notice as may be
practicable under the circumstances), the Administrative Agent shall give the
Pledgor at least the greater of the minimum notice required by law, or ten
(10) days, prior written notice of the date, time and place of any public sale
thereof, or of the time after which any private sale or any other intended
disposition is to be made.



  c.   The Pledgor acknowledges that any exercise by the Administrative Agent of
the Administrative Agent’s rights upon default will be subject to compliance by
the Administrative Agent with the applicable statutes, regulations, ordinances,
directives and orders of any federal, state, municipal or other governmental
authority including, without limitation, any of the foregoing which may restrict
the sale or disposition of securities. The Administrative Agent in its sole
discretion at any such sale or in connection with any such disposition may
restrict the prospective bidders or purchasers as to their number, nature of
business, investment intention, or otherwise, including, without limitation a
requirement that the persons making such purchases represent and agree to the
satisfaction of the Administrative Agent that they are purchasing the
Collateral, or some portion thereof, for their own account, for investment and
not with a view towards the distribution or a sale thereof, or that they
otherwise fall within some lawful exemption from registration under applicable
laws.



  d.   The proceeds of any collection or of any sale or disposition of the
Collateral, or any portion thereof, held pursuant to this Agreement shall be
applied towards the Obligations in such order and manner as the Administrative
Agent determines in its sole discretion, any statute, custom or usage to the
contrary notwithstanding.



  e.   While any Event of Default exists (unless the Administrative Agent has
waived such Event of Default by written instrument signed by a duly authorized
officer of the Administrative Agent), the Pledgor acknowledges and agrees that
the Pledgor shall no longer have any right to undertake any action in accordance
with the Organizational Documents and further acknowledges and agrees that the
Administrative Agent may undertake any action in accordance with the terms and
provisions set forth in the Organizational Documents.



9.   Actions By Administrative Agent. The Pledgor hereby designates, effective
only during the existence of an Event of Default, the Administrative Agent, or
any agent designated by the Administrative Agent, as the attorney-in-fact of the
Pledgor to: (a) endorse in favor of the Administrative Agent any of the
Collateral; (b) cause the transfer of any of the Collateral in such name as the
Administrative Agent may from time to time determine; (c) cause the issuance of
certificates for book entry and/or uncertificated securities; (d) renew, extend
or roll over any Collateral; and (e) make, demand and initiate actions to
enforce any of the Collateral or rights therein. The Administrative Agent may
take such action with respect to the Collateral as the Administrative Agent may
reasonably determine to be necessary to protect and preserve its interest in the
Collateral. While an Event of Default exists, the Administrative Agent shall
also have all rights, remedies, powers, privileges and discretions of the
Pledgor with respect to and under the Collateral; provided, however, the
Administrative Agent shall have no right to exercise any voting rights available
to holders of the Collateral at any time the Collateral is held by the
Administrative Agent solely as secured party hereunder unless an Event of
Default exists (and has not been waived by the Administrative Agent as set forth
above). All of the rights, remedies, powers, privileges and discretions included
in this Section 9, other than voting rights, may be exercised by the
Administrative Agent whether or not the Obligations are then due and only while
an Event of Default exists. The within designation and grant of power of
attorney is coupled with an interest, is irrevocable until this Agreement is
terminated as a result of the satisfaction of the Obligations. The power of
attorney shall not be affected by subsequent disability or incapacity of the
Pledgor. The Administrative Agent shall not be liable for any act or omission to
act pursuant to this Section 9, except for any act or omission to act which is
in actual bad faith or is grossly negligent.



10.   Rights and Remedies. The rights, remedies, powers, privileges and
discretions of the Administrative Agent hereunder (the “Rights and Remedies”)
shall be cumulative and not exclusive of any rights, remedies, powers,
privileges or discretions which it may otherwise have. No delay or omission by
the Administrative Agent in exercising or enforcing any of the rights and
remedies shall operate as, or constitute, a waiver thereof. No waiver by the
Administrative Agent of any Default or any Event of Default or of any default
under any other agreement shall operate as a waiver of any other default
hereunder or under any other of the Loan Documents. No exercise of any of the
Rights and Remedies and no other agreement or transaction of whatever nature
entered into between the Administrative Agent and the Pledgor at any time shall
preclude any other exercise of the Rights and Remedies. No waiver by the
Administrative Agent of any of the Rights and Remedies on any one occasion shall
be deemed a waiver on any subsequent occasion nor shall it be deemed a
continuing waiver. All of the Rights and Remedies and all of the Administrative
Agent’s rights, remedies, powers, privileges and discretions under any other
agreement or transaction are cumulative and not alternative or exclusive and may
be exercised by the Administrative Agent at such time or times in such order of
preference as the Administrative Agent in its sole and absolute discretion may
determine.



11.   Pledgor’s Consent and Waiver. The Pledgor agrees that the Administrative
Agent may enforce its rights as against the Pledgor, the Collateral, or as
against any other party liable for the obligations, or as against any other
collateral given for any of the Obligations, in any order or in such combination
as the Administrative Agent may in its sole discretion determine, and the
Pledgor hereby expressly waives all suretyship defenses and defenses in the
nature thereof, agrees to the release or substitution of any collateral
hereunder or otherwise, and consents to each and all of the terms, provisions
and conditions of the other Loan Documents. The Pledgor further: (a) waives
presentment, demand, notice and protest with respect to the Obligations and the
Collateral; (b) waives any delay on the part of the Administrative Agent, except
as explicitly required under the Loan Documents; (c) assents to any indulgence
or waiver which the Administrative Agent may grant or give any other person
liable or obliged to the Administrative Agent for or on account of the
Obligations; (d) authorizes the Administrative Agent to alter, amend, cancel,
waive or modify any term or condition of the obligations of any other person
liable or obligated to the Administrative Agent for or on account of the
Obligations without notice to or further consent from the Pledgor; (e) agrees
that no release of any property securing the Obligations shall affect the rights
of the Administrative Agent with respect to the Collateral hereunder which is
not so released; and (f) to the fullest extent that it is not unlawful to do so,
waives the right to notice and/or hearing, except as explicitly required under
the Loan Documents, if it might otherwise be entitled thereto, prior to the
Administrative Agent’s exercising the Rights and Remedies upon an Event of
Default.



12.   Administrative Agent May Assign. The Pledgor agrees that upon any sale or
transfer by the Administrative Agent of the Loan Documents and the indebtedness
evidenced thereby, the Administrative Agent may deliver to the purchaser or
transferee the Collateral, who shall thereupon become vested with all powers and
rights given to the Administrative Agent in respect thereto, and the
Administrative Agent shall be thereafter forever relieved and fully discharged
from any liability or responsibility in connection therewith.



13.   Limits on Administrative Agent’s Duties. The Administrative Agent shall
have no duty as to the collection or protection of the Collateral, or any
portion thereof, or any income or distribution thereon, beyond the safe custody
of such of the Collateral as may come into the actual possession of the
Administrative Agent, and the Administrative Agent shall have no duty as to the
preservation of rights against prior parties or any other rights pertaining
thereto.



14.   Miscellaneous.



  a.   The Administrative Agent’s Rights and Remedies may be exercised without
resort to or regard to any other source of satisfaction of the Obligations.



  b.   All of the agreements, obligations, undertakings, representations and
warranties herein made by the Pledgor shall inure to the benefit of, and be
binding upon, the Administrative Agent, the Lenders and their successors and
assigns and shall bind, and inure to the benefit of, the Pledgor and its
successors and assigns.



  c.   This Agreement and all other instruments executed in connection herewith
incorporate all discussions and negotiations between the Pledgor and the
Administrative Agent concerning the matters included herein and in such other
instruments. No such discussions or negotiations shall limit, modify or
otherwise affect the provisions hereof. No modification, amendment or waiver of
any provisions of this Agreement or of any provision of any other agreement
between the Pledgor and the Administrative Agent shall be effective unless
executed in writing by the party to be charged with such modification, amendment
and waiver by a duly authorized officer thereof.



  d.   This Agreement and all other documents in the Administrative Agent’s or
the Pledgor’s possession which relate to the Obligations may be reproduced by
the Administrative Agent or the Pledgor by any photographic, photostatic
microfilm, microcard, miniature photographic, xerographic or similar process
and, with the exception of instruments constituting the Collateral, the
Administrative Agent or the Pledgor may destroy the original from which any
document was so reproduced. Any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made in the regular course of business) and any enlargement,
facsimile or further reproduction shall be likewise admissible in evidence.



  e.   Captions in this Agreement are intended solely for convenience and shall
not have any affect on the meaning or interest of any provisions hereof.



  f.   Each provision hereof shall be enforceable to the fullest extent not
prohibited by applicable law. The invalidity and unenforceability of any
provision(s) hereof shall not impair or affect any other provision(s) hereof
which are valid and enforceable.



  g.   This Agreement may be executed in several counterparts, each of which
when executed and delivered is an original, but all of which together shall
constitute one instrument. In making proof of this Agreement, it shall not be
necessary to produce or account for more than one such counterpart which is
executed by the party against whom enforcement of such agreement is sought.



  h.   Any notice or other communication in connection with this Agreement shall
be given in accordance with the terms and conditions of the Credit Agreement.



  i.   Governing Law and Consent to Jurisdiction.



  i.   Substantial Relationship. It is understood and agreed that all of the
Loan Documents were delivered in the State of Illinois, which State the parties
agree has a substantial relationship to the parties and to the underlying
transactions embodied by the Loan Documents.



  ii.   Place of Delivery. The Pledgor agrees to furnish to the Administrative
Agent at the Administrative Agent’s office in Chicago, Illinois all further
instruments, certifications and documents to be furnished hereunder, if any.



  iii.   Governing Law. This Agreement shall in all respects be governed,
construed, applied and enforced in accordance with the internal laws of the
State of Illinois without regard to principles of conflicts of law.



  iv.   Consent to Jurisdiction. The Pledgor hereby consents to the nonexclusive
personal jurisdiction in any state or Federal court located within the City of
Chicago in the State of Illinois.



15.   Concerning Financing Statements. This Agreement constitutes an
authenticated record which authorizes the Administrative Agent to file such
financing statements with respect to the Collateral as the Administrative Agent
deems appropriate.



16.   Irrevocable Proxy. Solely with respect to Article 8 Matters (as defined
below), the Pledgor hereby irrevocably grants and appoints the Administrative
Agent, from the date of this Agreement until the termination of this Agreement
in accordance with its terms, as the Pledgor’s true and lawful proxy, for and in
the Pledgor’s name, place and stead to vote the Collateral in the BBP Borrowers
by the Pledgor, whether directly or indirectly, beneficially or of record, now
owned or hereafter acquired, with respect to such Article 8 Matters. The proxy
granted and appointed in this Section 16 shall include the right to sign the
Pledgor’s name (as a member of any of the BBP Borrowers) to any consent,
certificate or other document relating to an Article 8 Matter and the Collateral
that applicable law may permit or require, to cause the Collateral to be voted
in accordance with the preceding sentence. The Pledgor hereby represents and
warrants that there are no other proxies and powers of attorney with respect to
an Article 8 Matter and the Collateral that the Pledgor may have granted or
appointed. The Pledgor will not give a subsequent proxy or power of attorney or
enter into any other voting agreement with respect to the Collateral with
respect to any Article 8 Matter and any attempt to do so with respect to an
Article 8 Matter shall be void and of no effect. As used herein, “Article 8
Matter” means any action, decision, determination or election by any Borrower or
their respective member(s) that its membership interests or other equity
interests, or any of them, be, or cease to be, a “security” as defined in and
governed by Article 8 of the Uniform Commercial Code, and all other matters
related to any such action, decision, determination or election. The proxies and
powers granted by the Pledgor pursuant to this Agreement are coupled with an
interest and are given to secure the performance of the Pledgor’s obligations.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

[SIGNATURE PAGES FOLLOW]

1

This Agreement has been executed and delivered as an instrument under seal as of
the 19th day of July, 2010.



    PLEDGOR:



    GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP,



    a            Delaware limited partnership



    By: GRUBB & ELLIS HEALTHCARE REIT II, INC.,



    a            Maryland corporation, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer


The BBP Borrowers hereby assent to the foregoing Agreement as of the 19th day of
July, 2010, with the express confirmation, warranty and representation that any
and all
restrictions on the transfer of the Collateral have been waived to permit this
pledge and grant of
security interest and any subsequent disposition of the Collateral by
Administrative Agent in
accordance with the terms and agreements set forth above, and with the express
grant to
Administrative Agent and any agent of Administrative Agent of the power of
attorney set forth in
Section 9. The BBP Borrowers hereby acknowledge receipt of notice of the
foregoing pledge of
ownership interests and represents and confirms that notice of such pledge has
been registered on
the books and records of the Borrower as of the date written below.

Executed and delivered within the as an instrument under seal as of the 19th day
of
July, 2010.

G&E HC REIT II LACOMBE MOB, LLC,
a Delaware limited liability company

By: GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP

a Delaware limited partnership, its sole Member

By: GRUBB & ELLIS HEALTHCARE REIT II, INC.,

a Maryland corporation, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer
G&E HC REIT II PARKWAY MEDICAL CENTER, LLC,



    a            Delaware limited liability company



    By: GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP,



    a            Delaware limited partnership, its sole Member



    By: GRUBB & ELLIS HEALTHCARE REIT II, INC.,



    a            Maryland corporation, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer


2